


110 HR 4571 IH: Household Water Conservation Challenge Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4571
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for home water
		  conservation.
	
	
		1.Short titleThis Act may be cited as the
			 Household Water Conservation Challenge Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)Water is indispensable for life, not only
			 for drinking water, but also for raising crops and animals for food.
			(2)The world water crisis is one of the
			 largest public health issues of our time. Nearly 1.1 billion people (roughly 20
			 percent of the world’s population) lack access to safe drinking water.
			(3)Americans use more water per day per
			 person—nearly 1,300 gallons—than anyone else in the world.
			(4)Maximizing water
			 efficiency efforts across the United States is a faster and cheaper approach
			 than investing billions of dollars in water supply projects that will take
			 years to build and come at a great cost to the environment and economy.
			3.Credit for home
			 water conservation
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Home water
				conservation
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter the amount of—
							(1)$150 for the first
				home water conservation year beginning after the date of the enactment of this
				section, and
							(2)$150 for the first
				taxable year thereafter if the requirements of subsection (b) would be met if
				second preceding calendar year were substituted for
				preceding calendar year in paragraph (1) thereof.
							(b)Water
				conservation yearFor
				purposes of this section, the term water conservation year means
				any taxable year if—
							(1)according to the
				metered water usage at the principal place of abode of the taxpayer, the amount
				of water consumed at such abode during the calendar year ending with or within
				such taxable year is not more than 60 percent of the water consumed at such
				abode during the preceding calendar year, and
							(2)it is established
				to the satisfaction of the Secretary that such water reduction is the result of
				water conservation efforts of the taxpayer and not the result of the weather,
				changes in the number or ages of individuals occupying the residence,
				governmental restrictions on water use, or other factors specified by the
				Secretary.
							(c)Other
				conditionsThis section shall apply only if—
							(1)the taxpayer has
				the same principal place of abode throughout each of the calendar years
				involved in determining the credit under paragraph (1) or (2) of subsection
				(a), as the case may be,
							(2)such place of
				abode is located in the United States,
							(3)water is provided
				to such place of abode by a utility or governmental entity and is metered by
				such utility or entity for billing purposes, and
							(4)the bill for water
				use at such place of abode is billed directly to the taxpayer by such utility
				or
				entity.
							.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Home water
				conservation..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 reductions in water usage in calendar years ending with or within taxable years
			 beginning after the date of the enactment of this Act.
			
